DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 4, add --metal-- before “nitride layer.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US Pat. 9502466; hereinafter “Chuang”) in view of Chen et al. (US Pub. 2013/0127055; hereinafter “Chen-055”).
Chuang discloses [Re claim 1] a method, comprising: forming an interconnect layer 138 (col. 5, lines 61-64) over a substrate 101 (see fig. 4); and forming a magnetic tunnel junction (MTJ) structure 134 (col. 7, lines 23-40) on the interconnect layer 138 (see figs. 9 and 12).
Chuang fails to disclose explicitly wherein forming the interconnect layer comprises: forming an interlayer dielectric stack with an opening; forming a barrier layer in the opening; and depositing a conductive layer on the barrier layer; forming a capping layer on the conductive layer and surrounded by the barrier layer.
However, Chen-055 discloses wherein forming an interconnect structure comprises: forming a dielectric layer 20 (page 2, paragraph 14) with trenches (22, 24) (see fig. 2A); forming a barrier layer 28 (page 2, paragraph 17) in the trenches (22, 24) (see fig. 2B); and depositing a conductive layer 30 (page 2, paragraph 18) on the barrier layer 28 (see figs. 2C and 2D); forming a metal cap layer 50 (page 3, paragraph 22) on the conductive layer 30 and surrounded by the barrier layer 28 (see figs. 2K and 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a specific interconnect layer with a capping layer surrounded by a barrier layer, as taught by Chen-055, in order to reduce cooper diffusion (Chen-055; page 3, paragraph 25) while reducing parasitic capacitance, leakage current, shorting between neighboring conductive features and/or topographical effect, thereby obtaining better electrical and reliability performance (Chen-055; page 3, paragraph 27).
Chuang discloses [Re claim 4] wherein forming the MTJ structure 134 comprises forming a bottom electrode 112 (col. 3, lines 4-12) of the MTJ structure 134 on the capping layer (the metal cap layer 50 in Chen-055 can be used as shown in the rejection of claim 1 above).
Chuang discloses [Re claim 5] wherein forming the capping layer comprises forming the capping layer (the metal cap layer 50 in Chen-055 can be used) between a bottom electrode 112 (col. 3, lines 4-12) of the MTJ structure 134 and the conductive layer 102.
Chen-055 discloses [Re claim 6] wherein forming the capping layer 50 comprises depositing a layer of cobalt or ruthenium with a thickness between about 10Å and about 100Å (page 3, paragraph 22).  The motivation statement stated in the rejection of claim 1 also applies.
Chen-055 discloses [Re claim 10] wherein forming the barrier layer 28 comprises depositing a metal layer (page 2, paragraph 17) in the opening (22, 24) (see fig. 2K).  The motivation statement stated in the rejection of claim 1 also applies.
Chuang discloses [Re claim 11] a method, comprising: forming an interconnect layer 138 (col. 5, lines 61-64) over a substrate 101 (see fig. 4); and forming a magnetic tunnel junction (MTJ) structure 134 (col. 7, lines 23-40; see figs. 9 and 12).
Chuang fails to disclose explicitly wherein forming the interconnect layer comprises: forming an interlayer dielectric (ILD) layer over the substrate; and forming a via structure with a barrier layer and a metal fill layer within the ILD layer; forming a capping layer on the metal fill layer and surrounded by the barrier layer.
However, Chen-055 discloses wherein forming an interconnect structure comprises: forming a dielectric layer 20 (page 2, paragraph 14) with trenches (22, 24) (see fig. 2A); forming a via structure (see fig. 2K) with a barrier layer 28 (page 2, paragraph 17) in the trenches (22, 24) (see fig. 2B) and a conductive layer 30 (page 2, paragraph 18) on the barrier layer 28 (see figs. 2C and 2D); forming a metal cap layer 50 (page 3, paragraph 22) on the conductive layer 30 and surrounded by the barrier layer 28 (see figs. 2K and 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a specific interconnect layer with a capping layer surrounded by a barrier layer, as taught by Chen-055, in order to reduce cooper diffusion (Chen-055; page 3, paragraph 25) while reducing parasitic capacitance, leakage current, shorting between neighboring conductive features and/or topographical effect, thereby obtaining better electrical and reliability performance (Chen-055; page 3, paragraph 27).
Chuang discloses [Re claim 13] wherein forming the capping layer comprises forming the capping layer (the metal cap layer 50 in Chen-055 can be used) between a bottom electrode 112 (col. 3, lines 4-12) of the MTJ structure 134 and the metal fill layer 102.
Chen-055 discloses [Re claim 14] wherein forming the capping layer 50 comprises depositing a layer of cobalt or ruthenium (page 3, paragraph 22).  The motivation statement stated in the rejection of claim 1 also applies.
Chen-055 discloses [Re claim 15] wherein forming the via structure comprises depositing a layer of copper or a copper alloy (page 2, paragraph 18).  The motivation statement stated in the rejection of claim 1 also applies.
Chen-055 discloses [Re claim 16] wherein forming the capping layer 50 comprises forming the capping layer with a thickness between about 10Å and about 100Å (page 3, paragraph 22).  The motivation statement stated in the rejection of claim 1 also applies.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Chen-055, and further in view of Chen et al. (US Pub. 2016/0017487; hereinafter “Chen-487”).
[Re claim 2] Chuang in view of Chen-055 fails to disclose explicitly wherein forming the capping layer comprises removing an oxide material from a surface of the conductive layer.
However, Chen-487 discloses wherein performing a pre-clean step prior to depositing a capping layer 230 on metal interconnects 220 to remove native oxide layers formed on the metal interconnects 220 (pages 3-4, paragraph 35).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to remove an oxide material by performing a pre-clean step on a metal interconnect, as taught by Chen-487, in order to improve adhesion between a capping layer and the metal interconnects (Chen-487; pages 3-4, paragraph 35).

Claims  7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Chen-055, and further in view of Ishizaka et al. (US Pub. 2010/0248473; hereinafter “Ishizaka”).
[Re claim 7] Chuang in view of Chen-055 fails to disclose explicitly wherein forming the capping layer comprises exposing the conductive layer to a plasma comprising argon (Ar), hydrogen (H2), ammonia (NH3), or any combination thereof.
However, Ishizaka discloses wherein metal surfaces 105 may be exposed to plasma excited reducing gas containing H2 (page 5, paragraph 46). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to expose a metal surface to a plasma comprising H2, as taught by Ishizaka, in order to reduce oxidized metal on the metal surface and thereby provide clean metal surface (Ishizaka; page 5, paragraph 46).
[Re claim 8] Chuang in view of Chen-055 fails to disclose explicitly wherein forming the capping layer comprises depositing an organometallic precursor with cyclopentadienylcobalt dicarbonyl ((C5H5)Co(CO)2) on the conductive layer.
However, Ishizaka discloses wherein a metal-containing precursor vapor to deposit a metal-containing cap layer 115 can be CoCp(CO)2 (page 5, paragraph 47).  CoCp(CO)2 is cyclopentadienylcobalt dicarbonyl since (C5H5)Co(CO)2 can be abbreviated CpCo(CO)2.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain precursor to form a capping layer, as taught by Ishizaka, in order to obtain desired characteristics of the capping layer appropriate for an interconnect structure.
[Re claim 9] Chuang in view of Chen-055 fails to disclose explicitly wherein forming the capping layer comprises selectively forming a precursor layer on the conductive layer at a temperature between about 100oC and about 500oC.
However, Ishizaka discloses wherein an exposure to a deposition gas 119 containing metal-containing precursor vapor (page 5, paragraph 47) selectively deposit metal-containing cap layers 115 (page 5, paragraph 48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to selectively deposit a capping layer on a conductive layer, as taught by Ishizaka, in order to eliminate an etching step after depositing the capping layer.
And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to selectively deposit a capping layer at a certain temperature, in order to obtain desired quality and dimension of the capping layer appropriate for an interconnect structure.
 
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites forming the capping layer comprises: selectively forming a partially-decomposed precursor layer on the conductive layer; and performing a plasma process on the partially-decomposed precursor layer.  
Claim 12 recites depositing a doped metal nitride layer on the metal layer.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 17 recites a second conductive structure with a second conductive material that is different from the first conductive material and is in contact with the first conductive material, and forming a barrier layer with a metal layer and a doped metal nitride layer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 18-20 depend from claim 17, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 30, 2022